        Case 3:18-md-02843-VC Document 471 Filed 07/10/20 Page 1 of 21




Derek W. Loeser (admitted pro hac vice)         Orin Snyder (admitted pro hac vice)
KELLER ROHRBACK L.L.P.                          GIBSON, DUNN & CRUTCHER LLP
1201 Third Avenue, Suite 3200                   200 Park Avenue
Seattle, WA 98101                               New York, NY 10166-0193
Tel.: (206) 623-1900                            Tel.: 212.351.4000
Fax: (206) 623-3384                             Fax: 212.351.4035
dloeser@kellerrohrback.com                      osnyder@gibsondunn.com

Lesley E. Weaver (SBN 191305)                   Joshua S. Lipshutz (SBN 242557)
BLEICHMAR FONTI & AULD LLP                      GIBSON, DUNN & CRUTCHER LLP
555 12th Street, Suite 1600                     1050 Connecticut Avenue, N.W.
Oakland, CA 94607                               Washington, DC 20036-5306
Tel.: (415) 445-4003                            Tel.: 202.955.8500
Fax: (415) 445-4020                             Fax: 202.467.0539
lweaver@bfalaw.com                              jlipshutz@gibsondunn.com

Plaintiffs’ Co-Lead Counsel                     Attorneys for Defendant Facebook, Inc.
Additional counsel listed on signature page     Additional counsel listed on signature page


                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA


IN RE: FACEBOOK, INC. CONSUMER                    MDL No. 2843
PRIVACY USER PROFILE LITIGATION                   Case No. 18-md-02843-VC-JSC


This document relates to:                         JOINT STATUS UPDATE

ALL ACTIONS                                       Judges: Hon. Vince Chhabria and
                                                  Hon. Jacqueline Scott Corley
                                                  Courtroom: VIA VIDEOCONFERENCE
                                                  Hearing Date: July 13, 2020
                                                  Hearing Time: 8:30 a.m.




       The parties respectfully submit this Joint Status Update in advance of the Court’s

discovery conference scheduled for July 13, 2020 at 8:30 a.m.




JOINT STATUS UPDATE                                                                 MDL NO. 2843
                                                                     CASE NO. 18-MD-02843-VC-JSC
        Case 3:18-md-02843-VC Document 471 Filed 07/10/20 Page 2 of 21



                                 PLAINTIFFS’ STATEMENT

       1. Issues the Parties Have Addressed Since the Last Discovery Conference

       Pursuant to the June 18, 2020 Joint Status Update, the parties’ agenda items since the last

conference were: 1) Plaintiffs’ document production, 2) documents concerning Facebook’s App

Developer Investigation (“ADI”), and 3) defining the scope of remaining issues. The parties’

progress on these issues has been as follows:

       a. Plaintiffs’ Document Production: Facebook served its first set of Requests for

Production to the Named Plaintiffs on April 3, 2020. Plaintiffs timely served responses and

objections to these 21 requests on May 18. The parties first met and conferred regarding the

requests and responses on June 24 and have since conferred twice more. Plaintiffs have

confirmed that they do not intend to produce Facebook user accounts and archives or, of course,

any privileged material. Plaintiffs are, however, searching ESI such as email, IMs, and e-docs for

responsive materials (including offensive advertising, suspicious friend requests, and phishing

records), with the exception of RFP No. 14, which seeks documents relating to medical treatment

and therapy. While Plaintiffs do not believe the parties have exhausted the meet-and-confer

process, the parties may require the Court’s guidance in the future.

       Other than what has just been mentioned, Plaintiffs do not anticipate withholding

documents on the basis of objections, and have so informed Facebook. They have also confirmed

that if they do identify materials they intend to withhold based on an objection, they will notify

Facebook. On July 7, Plaintiffs made an initial production of over 4,000 pages of responsive

documents, just two weeks after the parties’ first conference. Counsel have conducted extensive

custodial interviews with the Named Plaintiffs (and with the proposed plaintiffs in the pending

motion to amend) and anticipate completing document collection in the coming weeks.

       b. ADI: Plaintiffs have requested that Facebook produce documents identifying third

parties whom it has investigated for improper use of users’ private information. A number of

disputes related to those requests have arisen, including the dispute over Facebook’s “App

Developer Investigation,” or ADI, touched upon in the last hearing. The ADI—announced in the


JOINT STATUS UPDATE                              1                                     MDL NO. 2843
                                                                        CASE NO. 18-MD-02843-VC-JSC
        Case 3:18-md-02843-VC Document 471 Filed 07/10/20 Page 3 of 21



wake of the Cambridge Analytica scandal to assuage users’ privacy concerns—has investigated

third-party abuse of users’ private information. The relevance of the ADI materials is not

disputed; whether all documents are privileged is. In the parties’ discussions, Facebook has

contended that the entire investigation is privileged since it was lawyer-driven and involved legal

analyses from Gibson Dunn. Some responsive documents may be privileged, but it is

inconceivable that all of them are.1

       The Attorneys General of Massachusetts and the District of Columbia are, in proceedings

in their respective jurisdictions, seeking subsets of the ADI documents Plaintiffs seek here. 2 For

various reasons, including COVID-19 delays and appeals, it appears that those proceedings may

now be moving at a slower pace than this action. Thus, to the extent Facebook has not produced

documents in those actions and resolution of privilege and scope issues may be further delayed,

there may be no efficiencies gained by waiting for resolution in those actions.

       At the last discovery conference, Plaintiffs understood the Court to instruct Facebook to

inform Plaintiffs by June 22 whether the company is taking the same positions regarding

discoverability as it has in Massachusetts. Instead of stating a position, Facebook informed

Plaintiffs that, to the extent it produces any documents in Massachusetts that are responsive to

Plaintiffs’ document requests and that Facebook deems relevant here, it will produce them at

some undetermined point in time. Since that may not happen for months and the documents

sought in Massachusetts are subsets of what Plaintiffs seek, Facebook’s approach seems

inefficient. In any event, after numerous meet-and-confers, the ADI issue is ripe for briefing.

       Accordingly, Plaintiffs request that Facebook provide its final positions in writing by

Friday, July 17, 2020 regarding: (1) what responsive documents concerning the ADI it will

1
  Facebook’s public statements confirm that ADI involved not just lawyers, but “hundreds of
  people” including “external investigators, data scientists, engineers, policy specialists, platform
  partners and other teams across the company.” https://about.fb.com/news/2019/09/an-update-
  on-our-app-developer-investigation/ (attached as Ex. A). ADI addressed “millions of apps” and
  resulted in the suspension of apps associated with approximately 400 developers. Id.
2
  “[T]he Massachusetts issues are, of course, relevant. But our requests with respect to the app
  developer investigation conducted by Facebook are much broader than that …” June 19, 2020
  Tr. 11:14-17.
JOINT STATUS UPDATE                               2                                    MDL NO. 2843
                                                                        CASE NO. 18-MD-02843-VC-JSC
         Case 3:18-md-02843-VC Document 471 Filed 07/10/20 Page 4 of 21



produce, (2) whether and to what extent it is asserting blanket claims of privilege or work

product protection regarding ADI-related, responsive documents, and (3) whether it will produce

a privilege log regarding ADI documents and, if so, when. If Facebook maintains a blanket claim

of privilege, Plaintiffs propose the parties brief the issue to Your Honor.

       c.      Defining the Scope of the Remaining Issues: The parties agreed in their search

term protocol that Facebook would identify by June 19, 2020, any discovery requests in

Plaintiffs’ First or Second Sets of Requests for Production of Documents that it categorically

challenges as not relevant to the claims or defenses in this action. (Dkt. 455 at 3.) On that date,

Facebook informed Plaintiffs that other than RFP 19 (relating to ADI), it does not object in full

to any of the RFPs in Plaintiffs’ first or second set of requests. At the same time, Facebook has

informed Plaintiffs it intends to limit its production, and confirmed that the parties have “some

initial differences of opinion regarding the appropriate scope of materials that should be

produced in response to certain document requests.” (Dkt. 467 at 2).

       To understand Facebook’s position, and consistent with Rule 34(b)(2)(C), Plaintiffs

asked whether Facebook is withholding any categories of documents responsive to any RFP—as

distinguished from categorically rejecting any single RFP. Specifically, Plaintiffs asked if

Facebook is refusing to search for any subset of responsive materials or is aware of and

withholding production of any subset of responsive materials. As to documents that can be

collected without search terms, Facebook responded that it is not refusing to search for or

withholding any documents at this time. As to documents retrievable by search terms, Facebook

has deferred its response, claiming that any withheld documents will be revealed during the

search term negotiations. Plaintiffs are concerned that these negotiations will be an inadequate

vehicle for highlighting withheld categories and have asked Facebook to affirmatively identify

any such categories as they become aware of them, just as Plaintiffs have committed to do.

Plaintiffs anticipate seeking the Court’s guidance and rulings on these issues as they develop.

       2. Proposed Agenda

       In addition to continuing to confer about the issues above and on Facebook’s responses


JOINT STATUS UPDATE                               3                                     MDL NO. 2843
                                                                         CASE NO. 18-MD-02843-VC-JSC
           Case 3:18-md-02843-VC Document 471 Filed 07/10/20 Page 5 of 21



and objections to Plaintiffs’ Third RFPs, Plaintiffs propose that defects in Facebook’s

productions be included on the parties’ agenda for the next two weeks. Those productions have

suffered from repeated, serious flaws that impede Plaintiffs’ ability to review documents and

analyze metadata, including incorrect metadata (misidentified primary custodians and recycled

bates numbers from prior productions), images that did not match extracted text, and poor image

quality, requiring re-production. Facebook has explained that the problems arose because the

latest productions consisted of documents produced in other actions. This explanation, on its

own, does not identify the issues or ensure that the same problems will not occur again. Plaintiffs

have asked to speak to Facebook’s document vendor or someone with the expertise to address

these issues so that they can be prevented in the future.

          3. Brief Response to Facebook’s Statement

      Plaintiffs identify the following concerns regarding some of Facebook’s statements.

         Facebook’s statement that it will only propose “search terms to collect materials for half

          of these custodians on July 21” suggests that the search terms will be tailored to only the

          first half of the custodians, requiring the parties to start all over again for the second half

          of the custodians. The parties’ protocol was intended to prevent this and this is the first

          Plaintiffs are hearing of this new position. 3 Receipt of a comprehensive set of terms was a

          key component of Plaintiffs’ agreement to allow Facebook six weeks to prepare its first

          search-term list. Plaintiffs wish to discuss this at the next hearing.

         Facebook says that Plaintiffs have flatly refused to produce documents to substantiate

          certain allegations (for example, that they received highly offensive ads). This is

          incorrect. Plaintiffs believe that the parties should continue to meet and confer.

         Finally, Facebook says that Plaintiffs “have largely declined to engage in a conversation

          about [their] objections” and have refused to indicate which objections they intend to

          stand on. As explained above, this is simply untrue.

3
    “[T]he parties propose modifying the schedule to allow for Facebook to propose a
    comprehensive set of search terms that would apply to a broad spectrum of custodians by July
    21, 2020.” Stip. and Order for Search Term Negotiation, Dkt. No. 455 at 1.
JOINT STATUS UPDATE                                  4                                     MDL NO. 2843
                                                                            CASE NO. 18-MD-02843-VC-JSC
         Case 3:18-md-02843-VC Document 471 Filed 07/10/20 Page 6 of 21



                                  FACEBOOK’S STATEMENT

       Facebook appreciates the Court’s continued assistance focusing the parties’ discovery

efforts. Facebook is pleased to report the following progress.

       Productions. Facebook has now produced approximately 1.2 million pages, including:

(i) hundreds of thousands of pages produced in related government actions, (ii) documents

Plaintiffs requested from their accounts, and (iv) documents not requiring custodial searches.

       Custodial Interviews. Facebook completed its interviews of many of the 81 individuals

selected to be custodians for supplemental productions. These interviews are ongoing.

       Plaintiffs’ Objections to Facebook’s RFPs. Facebook’s RFPs seek information from

Plaintiffs regarding their allegations. The Complaint alleges that Facebook caused Plaintiffs to

receive “highly offensive” advertisements, FAC at 751, 757, 759, friend requests “from trolls or

imposter accounts,” id. at 788, and “interference” with their accounts, id. Facebook requested

documents from Plaintiffs regarding these allegations—including documents sufficient to show

(i) “any advertisements [Plaintiffs] . . . believe were ‘highly offensive,’” (ii) “any ‘Friend

requests’ that [Plaintiffs] believe to be ‘from trolls or cloned or imposter accounts,’” and

(iii) “any ‘interference’ . . . [Plaintiffs] believe [they] have experienced” with their accounts.

       Plaintiffs say they will not produce any documents from their accounts because Facebook

has those documents. But Facebook asks for only a small set of documents it is unable to

identify. Plaintiffs have an obligation to produce these materials, which are in their possession,

custody, and control. Facebook is not able to determine which advertisements Plaintiffs find

offensive, whether a friend request is from someone the Plaintiffs know, or whether activity on

Plaintiffs’ accounts is from Plaintiffs or due to third-party interference. While Plaintiffs suggest

Facebook should serve interrogatories for this information, that would cause unnecessary work

and delay. Plaintiffs have these materials at their fingertips and an obligation to produce them.

       Responsive Materials. Facebook is perplexed by Plaintiffs’ request that it detail

“categories” of documents it will not produce. Facebook served responses and objections to

Plaintiffs’ primary document requests in December. The parties then met and conferred about


JOINT STATUS UPDATE                                5                                     MDL NO. 2843
                                                                          CASE NO. 18-MD-02843-VC-JSC
        Case 3:18-md-02843-VC Document 471 Filed 07/10/20 Page 7 of 21



those responses for dozens and dozens of hours—if not more. They also exchanged extensive

correspondence regarding Facebook’s objections, negotiated custodians to collect responsive

materials, and agreed to a detailed protocol to identify search terms for responsive documents.

       Plaintiffs have not provided any authority requiring Facebook to speculate about what

documents may be located that are not relevant (or to try to categorize them). Facebook has told

Plaintiffs it is not aware of any “categories” of responsive documents it will not produce.

Consistent with Federal Rule 24(b)(2)(C), Facebook told Plaintiffs it will not produce irrelevant

documents identified by agreed-upon search terms, and committed to rely on the four potential

theories of liability outlined in Judge Chhabria’s motion to dismiss order as a relevancy litmus

test. (Dkt. 298.) Without seeing the documents the search terms reveal, Facebook cannot

identify every potential “category” of information they may unearth that is not relevant here.4

       On July 21, Facebook will propose a set of search terms. Then Plaintiffs will provide any

counter proposal. Facebook anticipates that, to the extent any disagreements arise concerning

what Facebook will be searching for and producing, such disagreements will be crystallized

through search term negotiations. If Facebook later comes across a category of responsive

materials during its review that Facebook reasonably believes Plaintiffs consider relevant to the

case and Facebook objects to producing on relevancy grounds, it will inform Plaintiffs.

       Plaintiffs’ Request for Investigatory Files. Facebook agreed to produce materials to

Plaintiffs related to its ongoing platform enforcement efforts and has already produced thousands

of documents regarding app enforcement. Plaintiffs have also made an ever-changing set of

overbroad requests regarding an investigation designed and directed by Gibson Dunn at

Facebook’s in-house counsel’s direction, seeking to piggyback on the work and mental

 4
   This is not the first time Plaintiffs have raised this issue. After Facebook agreed to produce
 relevant documents produced to the FTC, Plaintiffs demanded that Facebook inform Plaintiffs
 before its review commenced what materials would not be relevant and that Facebook log those
 materials. Judge Chhabria rejected Plaintiffs’ request, explaining that Facebook would be
 entitled to “go[] through its documents and decid[e] what . . . [t]o pull out,” and “would never
 be required to do a log of the stuff they pulled out and determined was irrelevant or non-
 responsive.” March 5, 2018, Hearing Trans. at 7:23-8:10. Plaintiffs’ concerns proved
 unfounded. Facebook did not withhold any FTC documents on relevancy grounds.
JOINT STATUS UPDATE                              6                                    MDL NO. 2843
                                                                       CASE NO. 18-MD-02843-VC-JSC
         Case 3:18-md-02843-VC Document 471 Filed 07/10/20 Page 8 of 21



impressions of Facebook’s lawyers. The investigation at issue was a lawyer-driven investigation

launched following the Cambridge Analytica events and the commencement of several civil

lawsuits (including this one) and investigations.

       This legally protected investigation is retrospective. It focuses on investigating historic

app and developer activity—on and off Facebook’s platform—from before Facebook’s transition

to Graph API v.2.0 in 2015. The investigation operates separately from Facebook’s routine

monitoring, compliance, and enforcement, and its primary purpose is to enable counsel to advise

about legal risks and exposure, including how to respond to specific instances of misconduct.

       Following the June 19 hearing, Plaintiffs informed Facebook that they seek every single

document about or related to this lawyer-directed investigation. This request is not only

overbroad but it also seeks a very large volume of privileged information (likely millions of

documents)—including Facebook’s communications with Gibson Dunn, counsel’s legal analysis

and advice, and even counsel’s analysis of how to respond to Plaintiffs’ document requests.

       Facebook does not categorically object to producing materials from this investigation to

the extent those documents are not privileged. Facebook agreed to produce thousands of

investigatory documents, which include: (i) requests for information (“RFI”) sent to app

developers; (ii) responses to RFIs and the information provided; (iii) follow-up RFIs;

(iv) responses to follow-up RFIs and the information provided; (v) requests for interviews sent to

developers; (vi) responses from developers regarding interviews; (vii) requests for audits sent to

app developers; (viii) responses from developers regarding audits; (ix) requests for data deletion

certifications; (x) responses to requests for data deletion certifications; (xi) developers’ questions

and requests (e.g., for extensions) regarding the investigation; (xii) responses to developers’

questions and requests; (xiii) warnings to developers that they may be suspended for failure to

respond; (xiv) warnings to developers indicating that they will be suspended, and why;

(xv) developers’ requests for reinstatement; (xvi) responses to developers’ reinstatement requests

and follow-up communications; and (xvii) a list of the apps suspended by the investigation.

       Facebook also does not object categorically to providing information regarding certain


JOINT STATUS UPDATE                                 7                                   MDL NO. 2843
                                                                         CASE NO. 18-MD-02843-VC-JSC
        Case 3:18-md-02843-VC Document 471 Filed 07/10/20 Page 9 of 21



relevant apps, to the extent Plaintiffs identify the apps about which they would like information.

Facebook is objecting to producing attorney-client communications and documents reflecting its

attorneys’ strategy, mental impressions, conclusions, and legal theories. Facebook also objects

to the scope of Plaintiffs’ request, which is not reasonably tailored under Rule 26(b)(1).5

        Facebook has produced more than 16,000 pages of communications with developers.

Facebook proposes that it complete production of these materials, which include suspension

communications sent to suspended apps explaining why they were suspended. Once Plaintiffs

have reviewed these materials and identified apps they believe to be relevant, Plaintiffs can issue

a more tailored request for information specific to those apps. If the Court is inclined to order

additional productions at this stage, Facebook requests an opportunity for full briefing.

       Production Errors. As in any case where high volumes of data are produced, a small

number of production errors have occurred among the nearly 1.2 million pages of documents

produced, and Facebook resolved all errors quickly. Plaintiffs’ requests required Facebook to

pull materials produced in numerous other actions, compiled by multiple law firms and across

various databases. Collecting and deduping those materials into a single production was

complicated and led to an error affecting approximately 200 documents. Facebook resolved the

issue and implemented additional quality controls to prevent future errors. Counsel also agreed

to speak with Plaintiffs about the issue at a meet and confer on Wed., but Plaintiffs’ e-discovery

attorney did not attend. Plaintiffs told Facebook they would follow up with his availability.

Rather than do so, they raised the issue to the Court, unnecessarily escalating an inadvertent error

Facebook has diligently resolved. Counsel remains ready to speak with Plaintiffs.


 5
    Plaintiffs’ focus on the MA Superior Court’s ruling is a red herring. Facebook objected to
 document requests served by the MA Attorney General because the requests, as framed, would
 require it to turn over materials reflecting communications with counsel, information generated
 at the direction of counsel, or information revealing its attorneys’ mental impressions,
 conclusions, and legal theories. While the Superior Court rejected Facebook’s work-product
 assertion, it recognized that many of the materials may be protected by the attorney-client
 privilege. The MA Supreme Judicial Court also granted direct review of the Superior Court’s
 decision. The D.C. Attorney General separately filed a motion to compel production of certain
 materials from the investigation, which was denied.
JOINT STATUS UPDATE                              8                                     MDL NO. 2843
                                                                        CASE NO. 18-MD-02843-VC-JSC
        Case 3:18-md-02843-VC Document 471 Filed 07/10/20 Page 10 of 21




Dated: July 10, 2020                              Respectfully submitted,


KELLER ROHRBACK L.L.P.                            BLEICHMAR FONTI & AULD LLP

By:    /s/ Derek W. Loeser                        By:    /s/ Lesley E. Weaver
       Derek W. Loeser                                   Lesley E. Weaver

Derek W. Loeser (admitted pro hac vice)           Lesley E. Weaver (SBN 191305)
Lynn Lincoln Sarko (admitted pro hac vice)        Anne K. Davis (SBN 267909)
Gretchen Freeman Cappio (admitted pro hac vice)   Matthew P. Montgomery (SBN 180196)
Cari Campen Laufenberg (admitted pro hac vice)    Angelica M. Ornelas (SBN 285929)
David J. Ko (admitted pro hac vice)               Joshua D. Samra (SBN 313050)
Benjamin Gould (SBN 250630)                       555 12th Street, Suite 1600
Adele Daniel (admitted pro hac vice)              Oakland, CA 94607
1201 Third Avenue, Suite 3200                     Tel.: (415) 445-4003
Seattle, WA 98101                                 Fax: (415) 445-4020
Tel.: (206) 623-1900                              lweaver@bfalaw.com
Fax: (206) 623-3384                               adavis@bfalaw.com
dloeser@kellerrohrback.com                        mmontgomery@bfalaw.com
lsarko@kellerrohrback.com                         aornelas@bfalaw.com
gcappio@kellerrohrback.com                        jsamra@bfalaw.com
claufenberg@kellerrohrback.com
dko@kellerrohrback.com
bgould@kellerrohrback.com
adaniel@kellerrohrback.com

Christopher Springer (SBN 291180)
801 Garden Street, Suite 301
Santa Barbara, CA 93101
Tel.: (805) 456-1496
Fax: (805) 456-1497
cspringer@kellerrohrback.com

Plaintiffs’ Co-Lead Counsel


GIBSON, DUNN, & CRUTCHER LLP

By: /s/ Orin Snyder
Orin Snyder (pro hac vice)
osnyder@gibsondunn.com
GIBSON, DUNN & CRUTCHER LLP
200 Park Avenue
New York, NY 10166-0193

JOINT STATUS UPDATE                         9                                 MDL NO. 2843
                                                               CASE NO. 18-MD-02843-VC-JSC
        Case 3:18-md-02843-VC Document 471 Filed 07/10/20 Page 11 of 21




Telephone: 212.351.4000
Facsimile: 212.351.4035

Deborah Stein (SBN 224570)
dstein@gibsondunn.com
333 South Grand Avenue
Los Angeles, CA 90071-3197
Telephone: 213.229.7000
Facsimile: 213.229.7520

Joshua S. Lipshutz (SBN 242557)
jlipshutz@gibsondunn.com
GIBSON, DUNN & CRUTCHER LLP
1050 Connecticut Avenue, N.W.
Washington, DC 20036-5306
Telephone: 202.955.8500
Facsimile: 202.467.0539

Kristin A. Linsley (SBN 154148)
klinsley@gibsondunn.com
Martie Kutscher (SBN 302650)
mkutscherclark@gibsondunn.com
GIBSON, DUNN & CRUTCHER LLP
555 Mission Street, Suite 3000
San Francisco, CA 94105-0921
Telephone: 415.393.8200
Facsimile: 415.393.8306

Attorneys for Defendant Facebook, Inc.




JOINT STATUS UPDATE                      10                           MDL NO. 2843
                                                       CASE NO. 18-MD-02843-VC-JSC
        Case 3:18-md-02843-VC Document 471 Filed 07/10/20 Page 12 of 21




               ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)


       I, Lesley E. Weaver, attest that concurrence in the filing of this document has been

obtained from the other signatories. I declare under penalty of perjury that the foregoing is true

and correct.


       Executed Friday, July 10, 2020, at Oakland, California.


                                                   s/ Lesley E. Weaver
                                                   Lesley E. Weaver




JOINT STATUS UPDATE                                                                     MDL NO. 2843
                                                                         CASE NO. 18-MD-02843-VC-JSC
          Case 3:18-md-02843-VC Document 471 Filed 07/10/20 Page 13 of 21




                                   CERTIFICATE OF SERVICE


          I, Lesley E. Weaver, hereby certify that on July 10, 2020, I electronically filed the

foregoing with the Clerk of the United States District Court for the Northern District of

California using the CM/ECF system, which shall send electronic notification to all counsel of

record.


                                                     s/ Lesley E. Weaver
                                                     Lesley E. Weaver




JOINT STATUS UPDATE                                12                                     MDL NO. 2843
                                                                           CASE NO. 18-MD-02843-VC-JSC
Case 3:18-md-02843-VC Document 471 Filed 07/10/20 Page 14 of 21




                Exhibit A
              Case 3:18-md-02843-VC Document 471 Filed 07/10/20 Page 15 of 21




      Back to Newsroom




Facebook


An Update on Our App
Developer Investigation
September 20, 2019




By Ime Archibong, VP of Product Partnerships



                                                                                /
             Case 3:18-md-02843-VC Document 471 Filed 07/10/20 Page 16 of 21
We wanted to provide an update on our ongoing App Developer Investigation, which
we began in March of 2018 as part of our response to the episode involving
Cambridge Analytica.


We promised then that we would review all of the apps that had access to large
amounts of information before we changed our platform policies in 2014. It has
involved hundreds of people: attorneys, external investigators, data scientists,
engineers, policy specialists, platform partners and other teams across the company.
Our review helps us to better understand patterns of abuse in order to root out bad
actors among developers.


We initially identiﬁed apps for investigation based on how many users they had and
how much data they could access. Now, we also identify apps based on signals
associated with an app’s potential to abuse our policies. Where we have concerns, we
conduct a more intensive examination. This includes a background investigation of the
developer and a technical analysis of the app’s activity on the platform. Depending on
the results, a range of actions could be taken from requiring developers to submit to
in-depth questioning, to conducting inspections or banning an app from the platform.

Our App Developer Investigation is by no means ﬁnished. But there is meaningful
progress to report so far. To date, this investigation has addressed millions of apps. Of
those, tens of thousands have been suspended for a variety of reasons while we
continue to investigate.


It is important to understand that the apps that have been suspended are associated
with about 400 developers. This is not necessarily an indication that these apps were
posing a threat to people. Many were not live but were still in their testing phase when
we suspended them. It is not unusual for developers to have multiple test apps that
never get rolled out. And in many cases, the developers did not respond to our request
for information so we suspended them, honoring our commitment to take action.

In a few cases, we have banned apps completely. That can happen for any number of
reasons including inappropriately sharing data obtained from us, making data
publicly available without protecting people’s identity or something else that was in
clear violation of our policies. We have not conﬁrmed other instances of misuse to
date other than those we have already notiﬁed the public about, but our investigation
is not yet complete. We have been in touch with regulators and policymakers on these
                                                                                        /
             Case 3:18-md-02843-VC Document 471 Filed 07/10/20 Page 17 of 21
issues. We’ll continue working with them as our investigation continues. One app we
banned was called myPersonality, which shared information with researchers and
companies with only limited protections in place, and then refused our request to
participate in an audit.


We’ve also taken legal action when necessary. In May, we ﬁled a lawsuit in California
against Rankwave, a South Korean data analytics company that failed to cooperate
with our investigation. We’ve also taken legal action against developers in other
contexts. For example, we ﬁled an action against LionMobi and JediMobi, two
companies that used their apps to infect users’ phones with malware in a proﬁt-
generating scheme. This lawsuit is one of the ﬁrst of its kind against this practice. We
detected the fraud, stopped the abuse and refunded advertisers. In another case, we
sued two Ukrainian men, Gleb Sluchevsky and Andrey Gorbachov, for using quiz apps
to scrape users’ data off our platform.

And we are far from ﬁnished. As each month goes by, we have incorporated what we
learned and reexamined the ways that developers can build using our platforms.
We’ve also improved the ways we investigate and enforce against potential policy
violations that we ﬁnd.


Beyond this investigation, we’ve made widespread improvements to how we evaluate
and set policies for all developers that build on our platforms. We’ve removed a
number of APIs, the channels that developers use to access various types of data.
We’ve grown our teams dedicated to investigating and enforcing against bad actors.
This will allow us to, on an annual basis, review every active app with access to more
than basic user information. And when we ﬁnd violators, we’ll take a range of
enforcement actions.

We have also developed new rules to more strictly control a developer’s access to
user data. Apps that provide minimal utility for users, like personality quizzes, may not
be allowed on Facebook. Apps may not request a person’s data unless the developer
uses it to meaningfully improve the quality of a person’s experience. They must also
clearly demonstrate to people how their data would be used to provide them that
experience.




                                                                                            /
               Case 3:18-md-02843-VC Document 471 Filed 07/10/20 Page 18 of 21
We have clariﬁed that we can suspend or revoke a developer’s access to any API that
it has not used in the past 90 days. And we will not allow apps on Facebook that
request a disproportionate amount of information from users relative to the value
they provide.

The Path Forward

Our new agreement with the FTC will bring its own set of requirements for bringing
oversight to app developers. It requires developers to annually certify compliance
with our policies. Any developer that doesn’t go along with these requirements will be
held accountable.

App developers remain a vital part of the Facebook ecosystem. They help to make our
world more social and more engaging. But people need to know we’re protecting their
privacy. And across the board, we’re making progress. We won’t catch everything, and
some of what we do catch will be with help from others outside Facebook. Our goal is
to bring problems to light so we can address them quickly, stay ahead of bad actors
and make sure that people can continue to enjoy engaging social experiences on
Facebook while knowing their data will remain safe.




Categories: Facebook, Integrity and Security                 Like    Share   Tweet   Email




R E L AT E D N E W S


Facebook

Improving Data Limits for
Infrequently Used Apps,
Simplifying Platform Terms and
Developer Policies
Our review of apps on our platform is ongoing,
and we will continue to make improvements.
July 1, 2020



                                                                                             /
           Case 3:18-md-02843-VC Document 471 Filed 07/10/20 Page 19 of 21
Topics

Facebook
Data and Privacy
Technology and Innovation
Election Integrity
Safety and Expression
Economic Opportunity
Strengthening Communities


Featured News




Facebook
Keeping People Safe and Informed About the Coronavirus
July 2, 2020


                                                                             /
                    Case 3:18-md-02843-VC Document 471 Filed 07/10/20 Page 20 of 21




     Facebook
     Facebook Does Not Benefit from Hate
     July 1, 2020




Company
Newsroom

Company Info

Careers

For Investors

Brand Resources

                                                                                      /
           Case 3:18-md-02843-VC Document 471 Filed 07/10/20 Page 21 of 21
Facebook Policies
Community Standards


Data Policy

Cookie Policy

Terms of Service

Technologies
Facebook app

Messenger

Instagram

WhatsApp

Oculus

Workplace

Portal

Novi

Help Center
Facebook app Help Center

Messenger Help Center

Instagram Help Center

WhatsApp Help Center

Oculus Support

Workplace Help Center

Portal Help Center




Follow Us




United States (English)                                                      Sitemap


© 2020 FACEBOOK




                                                                                   /
